Citation Nr: 0606393	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  99-10 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to February 1, 1998, 
for the payment of a 30 percent disability evaluation for 
glomerulonephritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active service from August 1964 to June 1965.

This matter came before the Board of Veterans' Appeals 
(Board) from a November 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that ultimately had the effect of establishing 
February 1, 1998, as the effective date for the veteran's 
receipt of VA compensation for his service-connected 
glomerulonephritis.  A hearing was held before the 
undersigned Veterans Law Judge at the RO in November 2000, 
and in March 2001, the Board remanded this claim for further 
development.  In a January 2002, the Board also denied the 
veteran's claim for an effective date earlier than February 
1, 1998, for the payment of a 30 percent disability 
evaluation for glomerulonephritis.

The veteran then appealed to the United States Court of 
Appeals of Veterans Claims (Court).  In a November 2004 
decision, the Court vacated the January 2002 decision and 
remanded the case to the Board for compliance with directives 
that were specified by the Court, detailed below.

In this regard, from reading the Court's decision, the gist 
of the January 2002 Board decision was undisturbed (or at 
least not addressed).  That said, the Board's prior decision 
will be summarized below prior to addressing the veteran's 
contentions brought before the Court.  




FINDINGS OF FACT

1.  By letter dated in August 1965, the veteran was requested 
to apprise the RO of whether he desired to accept VA or 
military service temporary disability compensation. 

2.  The veteran received the August 1965 letter, but VA never 
received a response to the letter and there was no 
communication subsequently received by VA evidencing his 
intent to apply for any VA benefit until January 29, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 1, 
1998 for payment of a 30 percent disability rating for 
glomerulonephritis have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.31, 3.155, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective date prior to February 
1, 1998, for the payment of a 30 percent disability 
evaluation for glomerulonephritis, is warranted.  As will be 
discussed, he claims that he should receive this compensation 
effective in 1965, or in the alternative, 1967.  

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2004); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, a September 1999 Statement of the Case and June 
2001 Supplemental Statement of the Case (SSOC), the veteran 
was advised of the laws and regulations pertaining to his 
claim, and in the SSOC of VA's duty to notify him of the what 
evidence was necessary to entitle him to the benefits he was 
seeking.  Collectively, these documents informed him of the 
evidence of record and explained the reasons and bases for 
the denial of his claim of entitlement to an earlier 
effective date for VA compensation for his service-connected 
glomerulonephritis.  

The Board finds that the notice requirements set forth have 
been met, because even though the notice was obviously not 
given prior to the first agency of original jurisdiction 
(AOJ) adjudication of this claim (i.e. in November 1998), 
adequate notice has been provided.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); cf. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

Significantly, and as noted in the Introduction above, this 
matter has been before the Court, and appellate briefs have 
been filed on the veteran's behalf.  These documents make it 
clear that the veteran is aware of what was needed to 
substantiate his claim, and essentially, that he knows what 
evidence VA was to obtain and what evidence he should 
provide; and, this and other documents of record essentially 
have shown that he has been aware that he should provide all 
evidence in his possession pertaining to his claim.  

Further, the duty to assist and notify laid out in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), has been held not to 
apply to claims that turned on statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  The Board 
notes that, indeed, this issue essentially turns on statutory 
interpretation.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the duties to assist and notify, although met in the Board's 
opinion, are not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  In any 
event, the Board thus finds that any error in the notifying 
or assisting the veteran was not prejudicial, and there is no 
reason in further delaying the adjudication of the claim 
decided herein.  Pelegrini, 18 Vet. App. 112 (2004); cf. 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

On appellate review of this claim, the Board sees no areas 
where further development is needed.  Under these 
circumstances, the Board finds that appellate review, at this 
juncture, is appropriate.  

Turning to the relevant evidence of record, the veteran's DD 
Form 214 indicates that he was transferred to the temporary 
disability retired list (TDRL) in June 1965 due to 
glomerulonephritis, and that he had filed a disability claim 
with VA.  

In a July 1965 decision, the RO established service 
connection for glomerulonephritis and assigned a 30 percent 
evaluation effective from June 17, 1965.  In an August 3, 
1965 award letter, the RO advised the veteran that, among 
other things, if he elected to receive VA compensation, he 
was required to complete and sign a portion of an enclosed 
form, and, if his response was not received within 30 days 
from the date of the RO's award letter, it would be assumed 
that he did not desire to receive VA compensation.  On the 
back of the letter, the veteran was advised that if he did 
not desire to receive VA compensation he would not be barred 
from making a subsequent election to receive such a benefit 
from VA as it may be elected or re-elected at any time.  

This August 1965 letter was forwarded to the veteran's last 
known address, the record does not reflect that it was 
returned as undelivered, and there is no response of record 
from the veteran to the RO's August 1965 letter.  

In July 1967, the RO was provided with a copy of a letter 
from the Department of Personnel, U.S. Navy, to the Naval 
Reserve Manpower Center, directing the latter to remove the 
veteran from the TDRL and effect discharge by reason of 
physical disability with severance pay in conformity with its 
applicable statutes and regulation.  

In January 1972, two documents pertaining to another veteran 
were filed in the appellant's claims folder.  

In a January 1998 statement, the veteran indicated that he 
wanted to reopen a claim for compensation benefits for his 
kidney disability, and by a rating decision dated in November 
1998, he was advised that his service-connected rating for 
glomerulonephritis remained at 30 percent.  In November 1998, 
the veteran submitted a copy of an undated letter from the 
U.S. Navy Finance Center, informing him that his name was 
removed from the TDRL effective June 30, 1967.  The letter, 
which referred to an enclosed check for severance pay, 
reflects that a copy of the letter was forwarded to the 
Bureau of Naval Personnel.  Although blocks were included 
indicating that such copies could have been forwarded to the 
RO or to VA in Washington, D.C., the blocks were not marked.  

In March 1999, the veteran filed a VA Form 21-651, an 
election of compensation in lieu of retired pay or waiver of 
retired pay to secure VA compensation.  In an April 1999 
statement the veteran indicated that he did not know that he 
had to elect compensation in lieu of retired pay, and relied 
on VA to do this for him.  During the November 2000 Travel 
Board hearing he testified that he did receive the August 
1965 notification letter from the RO and that within a week 
he mailed an election of VA compensation to the RO.  He 
stated that no action was taken by VA to process payment of 
compensation at the time, and that he took no further action 
nor retained any copies of the records.  The veteran 
contended that because his claims folder included misfiled 
documents pertaining to another veteran, it was possible that 
some of his records, including the election of VA benefits, 
might also have been misfiled. [Pursuant to the Board's March 
2001 remand, the RO caused a search to be made of VA files.  
The RO ascertained that the file pertaining to the other 
veteran had been destroyed; and, further research detected no 
additional records pertaining to the veteran.]  

Under the statutes and regulations applicable in 1965, as 
now, the law prohibited duplication of VA and military 
retirement benefits.  Essentially, except to the extent that 
retirement pay is waived under other provisions of law, not 
more than one award of compensation granted after July 13, 
1943 shall be made concurrently to a person based on that 
person's own service.  See 38 U.S.C.§ 3104(a) (1958); 38 
U.S.C.A § 5304(a)(1) (West 2002 & Supp. 2005); see also 
38 C.F.R. § 3.750(a) (1958); 38 C.F.R. § 3.750(a) (2005). 

The statute further provided that anyone receiving service 
retirement pay who would be eligible to receive VA 
compensation if he were not receiving such retired or 
retirement pay, shall be entitled to receive such 
compensation upon the filing with the appropriate department 
a waiver of so much of his retired or retirement pay as is 
equal in amount to such compensation.  To prevent duplication 
of payments, the department with which any such waiver is 
filed shall notify VA of the receipt of such waiver, the 
amount waived, and the effective date of the reduction in 
retired or retirement pay.  38 U.S.C. § 3105 (1958); 38 
U.S.C.A § 5305 (West 2002 & Supp. 2005).   

The regulations add that an officer or enlisted man entitled 
to retirement pay as well as compensation may elect which of 
the benefits he desires to receive, and that an election of 
retirement pay does not bar him from making a subsequent 
election of the other benefit to which he is entitled.  They 
also dictate that an election filed within a year of the date 
of notification of entitlement to VA compensation would be 
considered timely in terms of assigning an effective date 
(i.e. the effective date of the compensation benefits would 
be the date the veteran was found to be entitled to same).  
38 C.F.R. § 3.750(b) (1958 and 2005).  

In this matter, the RO was on notice that the veteran had 
been placed on the TDRL and that he was entitled to receive 
compensation for such disability.  The RO was therefore 
obligated to ascertain whether he desired to receive military 
retirement or VA compensation, and they clearly initiated the 
appropriate action in August 1965.  

Among the veteran's arguments on appeal prior to the Court 
remand was that he actually opted for VA compensation at or 
just after he received the August 1965 letter, but that his 
letter was apparently lost by either the U.S. Postal System 
or VA.  Essentially, as discussed in the January 2002 
decision, such an argument cannot be sustained without, 
essentially, resorting to speculation; and, although the 
Board finds that the veteran received the RO's August 1965 
letter, the evidence is insufficient to establish that the RO 
received any response to the letter.  [Among other things, 
and as also noted by the Board in January 2002, it appears 
that the misfiled documents in the veteran's file from 1972 
are entirely unrelated to the matters at issue.]  

As also noted in the January 2002 Board decision, if the 
veteran desired to receive VA compensation in 1965 while on 
the TDRL, he was under an obligation to advise the service 
department that he wanted to waive his disability retirement 
pay while on that list.  There is no indication that he took 
such action.  In addition, without evidence of a response 
from the veteran to the August 1965 letter, advising him that 
the failure to respond would be construed as an indication he 
did not desire VA compensation, VA was without legal 
authority to authorize payment of compensation at that time.  

As noted by the Board in January 2002, the veteran has not 
contended that he submitted such a formal claim for 
compensation after 1967.  Instead, he and his previous 
representative contended that VA's receipt of a copy of the 
June 1967 letter from the Bureau of Naval Personnel 
constituted an informal claim for compensation benefits.  

In June 1967, as now, an informal claim consisted of any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of the 
claimant who is not sui juris. Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  See 38 C.F.R. § 3.155(a) 
(1967) and (2001).  The June 1967 letter does not meet the 
regulatory definition of an informal claim under 38 C.F.R. 
§ 3.155, as it was not filed by the veteran or any of the 
other classes of individuals so listed in the applicable 
regulation, and it does not indicate any intent to apply for 
a VA benefit.  That said, there is no further communication 
from the veteran up to January 1998 that may be construed as 
an informal claim for benefits.  

As to 38 C.F.R. § 3.157 (1967), which provides in pertinent 
part that service department examination reports will be 
accepted as an informal claim on the date of examination in 
cases where a formal claim for compensation has already been 
allowed, neither the June 1967 notification that the veteran 
had been removed from the temporary disability retired list 
nor the cover letter with the severance pay check to the 
veteran, are examination reports.  A relevant examination 
(i.e., one that can be construed as an informal claim) has 
not otherwise been identified as having been conducted in 
this case so as to provide a basis for a pending claim.  

In its November 2004 Order, the Court pointed out that there 
were arguments raised by the veteran (through his new 
representative in his brief filed with the Court) on appeal 
that were not previously raised or addressed by the Board, 
and that even though the Court could consider these arguments 
they were not compelled to do so.  The Court essentially 
concluded that the Board should address these arguments in 
the first instance.  Accordingly, the Board will address each 
concern below.  

a. In 1965, the veteran was not informed properly of the 
effect of his failure to elect VA compensation, and he is 
thus entitled to payment of compensation from June 1965

In his argument, the veteran's attorney first notes, 
correctly, that 38 C.F.R. § § 3.750(b) (both then and now) 
provides that a compensation award based on an election is 
applied retroactively if the veteran was not advised of his 
right of election and the effect thereof.  He argues that the 
veteran was never informed, in 1965, of the effect of his 
failure to elect compensation, in that he was never informed 
that if he did not elect same within a year of the notice 
letter, he would permanently lose the ability to receive past 
due benefits.  

Initially, nowhere in the pertinent regulation, 38 C.F.R. 
§ 3.750, does it indicate that benefits were to be applied 
retroactively if the veteran was not advised of the effects 
of not electing compensation, let alone not electing these 
benefits within a year of being informed of them.  From the 
Board's reading of the regulation, the RO was merely to 
inform the veteran as to the effect of electing compensation 
- that his retirement pay would be reduced in an amount equal 
to compensation, for example - and he was clearly informed of 
same.

In any event, although the August 1965 letter did not inform 
the veteran that an election filed within a year of the date 
of notification of entitlement to VA compensation would be 
considered timely in terms of assigning an effective date for 
such benefits (see 38 C.F.R. § 3.750(b) (1958 and 2005), the 
letter (with attached VA Form 21-651, described above) did 
advise him of his "right of election and the effect 
thereof."  While this letter indeed informed the veteran 
that if a response was not received within 30 days, it would 
be assumed he did not want compensation at that time, there 
are any number of administrative reasons why this language 
was contained in this letter.  And, in any event, the RO 
clearly then went on to explain, as noted above, that the 
veteran could elect compensation (over retirement) at any 
time thereafter.  

The veteran's attorney argues that a reasonable reading of 
the notice given in 1965 was that VA was holding the 
compensation for the veteran and that he could receive it at 
any time in the future, so long as he decided to elect to 
claim it.  The Board disagrees because, significantly, at a 
point in time, particularly in June 1967, and certainly at 
the time he filed an "election" (in a Form 21-561) in March 
1999, there was nothing to elect.  In other words, in March 
1999, the veteran could not have "elected" compensation 
over retirement because he was no longer in receipt of 
retirement pay.  As an aside, a reasonable reading of the 
notice would not suggest that VA would hold benefits for any 
amount of time (including decades), until a time came when a 
veteran elected to receive it.  

b. the applicable law and adjudication provisions dictate 
that compensation should be awarded effective the date the 
veteran's TDRL pay was discontinued, or June 1967

With respect to this argument, the veteran's attorney argues 
that pursuant to 38 C.F.R. § 3.401(e)(2) and VA Adjudication 
Procedures Manual, M21-1, Part IV, para. 21(a)(2)(b), 
compensation should have been awarded when his TDRL pay was 
discontinued, or effective June 1967, when the veteran's 
retirement pay was effectively waived.  

Pursuant to 38 C.F.R. § 3.401(e)(2), in the event of a waiver 
of retirement pay, compensation is paid effective the day 
following the discontinuance or reduction of retirement pay 
(i.e., compensation will not be paid until the day after the 
service department reduces/discontinues retirement pay based 
on the receipt of the veteran's waiver of this pay).  The 
current version of M21-1, Part IV, para. 21(a)(2)(b) adds 
that that if a veteran waives a portion of retirement pay, 
the full rate of compensation payments will begin as of the 
effective date of the reduction of retired pay.  

This argument fails because neither in June 1967 nor 
thereafter was the veteran in receipt of retirement pay, and 
as such, including in 1999, there was nothing to waive.  If 
the argument here is that removing the veteran from the TDRL 
list itself was a waiver of retirement pay, there is nothing 
in the laws and regulations that supports such a finding 
(and, in any event, at that point, again, there was nothing 
to waive).  In any case, there is no indication, as discussed 
above, that the veteran ever filed for a waiver of retirement 
pay with the service organization during the time period he 
actual received such pay.

Finally, the veteran's attorney argues that the VA had actual 
notice that the veteran was no longer receiving temporary 
retirement pay as of July 1967, and that as such, 
compensation should have been made effective from June 1967.  

He appears to argue that as of the date the veteran was 
removed from the list, the bar to compensation was removed, 
and entitlement arose for these benefits.  Citing 38 C.F.R. 
§ 3.400(o) (pertaining to claims for increased ratings).  As 
discussed above, however, this 1967 letter from the Navy was 
not a claim for benefits, informal or otherwise, and there is 
nothing in the statute or regulations that requires or even 
suggests that it should have been treated as such.  To the 
extent - and the argument is not clear on this point - that 
it is contended that the 1965 claim for VA compensation was 
the relevant claim from which entitlement arose in 1967, the 
Board notes that such an argument fails because this clam was 
effectively granted by the RO in the July 1965 decision when 
it was determined, at that time, that entitlement had arose.  

The Board points out that according the version of the 
procedure manual in effect in 1967, it was stated that where 
a claim had been disallowed because of the receipt of retired 
pay, and upon a routine review of the file it is discovered 
that the veteran has subsequently been removed from the TDRL, 
he will be reminded of his possible entitlement to VA 
benefits and right to file a claim (which may be informal).  
See M21-1 Chapter 29, para. 29.24(c).  

This provision clearly (to the extent that it is/was 
substantive law, which is not decided herein) does not 
mandate that once it is discovered that that a veteran is 
taken off of the TDRL, his compensation payments should start 
being issued.  To the contrary, this provision indicates that 
at such a time, the veteran is to be reminded of his possible 
entitlement to benefits and even indicates that a new claim 
should be filed.  This contemporaneous provision does not 
support the contention that once put on notice that the 
veteran was taken off the TDRL, compensation payments should 
have began.  Nor does it support, as also argued by the 
veteran's attorney, that there was no requirement that the 
veteran request reinstatement of his compensation.

To the extent that it can argued that this provision placed a 
duty on VA that was not met - namely, that VA should have 
reminded the veteran of his possible entitlement to benefits, 
in this case compensation for his kidney disorder - the Board 
notes that, despite the fact that there was evidence of 
record in 1967 that he was removed from the TDRL, the Board 
would have to engage in speculation to find that a "routine 
review of the claims folder" was undertaken, which would 
have triggered VA's duty to reminded the veteran of his 
possible entitlement to benefits.  The Board also would have 
to engage in speculation to assume that the veteran would 
have responded to any such correspondence had it been sent 
upon such a review.  

The Board realizes that the case presented is unusual in 
that, for the most part, the law and regulations discussed 
herein are typically cited in claims involving servicemen who 
are in receipt of, or otherwise entitled to receive, full 
retirement and VA compensation and/or pension.  Regardless, 
they also do apply to veteran's who were on the TDRL, and it 
is regrettable that the veteran apparently did not make 
inquiry or realize until recently that he might be entitled 
to compensation payments based on the original compensation 
award if he was not receiving retirement pay.  The Board, 
however, is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

To again sum up, the Board now finds, as it did in January 
2002, that in 1965, VA acted in accordance with applicable 
law and regulation.  The record demonstrates that it was not 
until January 1998 that the veteran reopened his claim for 
benefits, and after the RO established that he was not 
receiving retired pay from the service department, payment 
was properly commenced February 1, 1998, under 38 C.F.R. 
§ 3.31 (payment of VA compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award become effective).  Here, the 
award became effective as of the date of receipt of the 
reopened claim in January 1998.  38 C.F.R. § 3.400.  Under 
the circumstances, and for the reasons discussed, the record 
affords no basis for an effective date prior to February 1, 
1998, for payment of compensation for the veteran's service-
connected glomerulonephritis.  


ORDER

The appeal is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


